Citation Nr: 0013238	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had verified military service from June 1953 to 
January 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Salt Lake City, Utah, Department of 
Veterans Affairs (VA) Regional Office (RO).  In a decision 
dated in January 1999, the Board denied an evaluation in 
excess of 40 percent for the veteran's service-connected 
residuals of adenocarcinoma of the prostate.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), which, 
in an Order dated in July 1999, granted a Joint Motion for 
Remand and returned the matter to the Board.

At the time of VA examination in September 1998, the veteran 
was noted to have a rash similar in appearance to chronic 
diaper rash.  The Joint Motion cites this finding and 
mandates consideration of such in connection with the 
veteran's claim for increased disability benefits.  In 
determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Dermatologic factors such as a skin rash are not 
contemplated in 38 C.F.R. §§ 4.115a, 4.115b (1999).  
Accordingly, any skin disorder due to the residuals of 
prostate cancer surgery must be separately considered.  Thus, 
to the extent the veteran has any skin disability that may be 
secondary to his service-connected post-operative residuals 
of prostate cancer, that matter is referred to the RO for 
action as appropriate.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).


REMAND

In November 1994, the veteran underwent a radical retropubic 
prostatectomy and pelvic lymph node dissection for his 
adenocarcinoma of the prostate.  The medical evidence of 
record shows no recurrence of cancer thereafter.  

The residuals of cancer of the genitourinary system, where 
active cancer has not recurred, are rated based on voiding or 
renal dysfunction, whichever predominates and provides that 
in situations.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(1999) 

The record does not reflect that the veteran suffers any 
renal dysfunction residual to his prostate cancer surgery.  
Voiding dysfunction can be rated under three different 
categories: Urine leakage, urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.  The veteran is currently 
assigned a 40 percent evaluation, which is in excess of the 
maximum for urinary frequency or obstructed voiding.  For 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, a 40 percent 
rating is assigned when the disability requires the wearing 
of absorbent materials that must be changed two to four times 
per day.  A 60 percent maximum rating is in order if the 
disability requires the use of an appliance or the wearing of 
absorbent material that must be changed more than four times 
per day.  

Private medical records show follow-up evaluation two weeks 
after the veteran's cancer surgery and note that there was 
anticipated incontinence "to begin with."  A follow-up 
notation dated in May 1995 indicates that the veteran was 
nearly completely continent, but still had a little bit of 
leakage and was wearing a pad every two days or so.  In 
December 1995, it was noted that the veteran "was doing 
great," that he was very active and was doing "extremely 
well," and that he still had a "little tiny bit" of 
incontinence which was somewhat bothersome for him.   
Subsequent private medical records note that the veteran was 
doing well and essentially say nothing regarding incontinence 
or urinary frequency.  

In February 1997, the veteran presented for a VA examination 
and reported having had problems with stress urinary 
incontinence, for which he reportedly wore a pad to help 
sustain leaks, urinary frequency and nocturia.  

In an April 1997 letter the veteran stated that he had had 
less urinary frequency since his prostate surgery but that he 
still had to void three to four times a night, depending on 
his liquid intake before retiring at night.  He also stated 
that during the day he probably had to urinate about every 
hour of hour and a half.  He reported that he was taking 
medication for incontinence and that his doctor had 
recommended collagen treatments.  

The veteran underwent a VA examination in September 1998.  
The examiner noted that subsequent to a radical prostatectomy 
the veteran had urinary incontinence that had "been at a 
fairly high degree...."  The examiner noted that the veteran's 
incontinence required the use of pads anywhere from two to 
three times a day and that the pads were "fairly soaked 
enough that he probably isn't changing his pads often 
enough."  The examiner also noted that the veteran needed to 
void reasonably often, as much as every hour to two hours, 
but that "in spite of this, he still continues to have the 
amount of leakage that has been already indicated."  This 
evidence conflicts with the private medical records on file 
that do not show significant post-surgery incontinence or 
urinary frequency.  However, it appears that there may be 
records more recent than those now in the claims file.  

The Joint Motion points out the August 1998 examiner's 
notation of a "fairly high degree" of incontinence and that 
examiner's statement that the veteran was not changing his 
pads "frequently enough," and indicated that the Board 
should "consider and decide whether the absorbent materials 
should be changed more than four (4) times per day pursuant 
to the criteria for a higher rating."  The Board finds that 
obtaining more complete private records and a VA examination 
opinion would be probative in answering that question.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain a copy of the 
veteran's complete records of treatment 
or evaluation from Dr. Cope and Dr. 
Madsen subsequent to those now on file.  
The RO should also request the veteran to 
identify the names and addresses of any 
other medical care providers who have 
evaluated or treated him for 
genitourinary complaints since in or 
around 1995, and then obtain a copy of 
the veteran's medical records.   Action 
taken by the RO should be documented.  

2.  After the above has been completed to 
the extent possible, and in any event, 
the RO should schedule the veteran for 
examination by a board certified 
urologist.  The claims folder and a 
separate copy of this entire remand 
should be made available to and reviewed 
by the examiner.  Any indicated 
diagnostic tests or studies, including 
diagnostic radiology, should be 
conducted.  The urologist should try to 
quantify the degree of incontinence and 
urinary infrequency, and express an 
opinion as to the likely cause of each, 
along with the likely cause of any other 
relevant complaints expressed by the 
veteran.  The examiner should identify 
any pathology or bases for any 
incontinence/frequency or the like and 
express an opinion as to whether it is at 
least as likely as not that incontinence, 
urinary frequency or the like is due to 
the residuals of the veteran's prostate 
surgery and explain why the veteran's 
symptoms would have increased so 
significantly after he initially had 
little incontinence.  In that regard, the 
examiner is requested to comment on the 
significance, if any, of records showing 
mild incontinence close in proximity to 
the surgery and the apparent absence of 
urinary frequency at that time.  The 
examiner is requested to provide an 
explanation as to the physiologic bases 
for manifested incontinence and/or 
frequency and state whether the veteran's 
complaints are in fact related to his 
adenocarcinoma of the prostate and 
surgery therefor or are due to some other 
condition.  In providing such 
explanation, the examiner is requested to 
discuss other potentially relevant causes 
for such symptoms as supported by the 
veteran's medical history and medical 
records in the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to an increased 
evaluation for residuals of 
adenocarcinoma of the prostate.  If that 
benefit, or other benefit for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's 


Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


